         Case 3:20-cv-00653-KAD Document 29 Filed 05/29/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 JONATHAN DIAZ                                        3:20-CV-00653 (KAD)

        Petitioner,

        v.

 ROLLIN COOK, NICK RODRIGUEZ,
 NED LAMONT, CARLETON J. GILES

        Respondents.
                                                      May 29, 2020


                              ORDER DISMISSING PETITION

Kari A. Dooley, United States District Judge:

       On May 11, 2020, the Petitioner Jonathan Diaz filed a Petition for Writ of Habeas Corpus

in which he challenges his present incarceration as a violation of both the Eighth Amendment to

the United States Constitution as well as the Americans with Disabilities Act (“ADA”) 42 U.S.C.

§ 12132. Although styled as a petition brought pursuant to 28 U.S.C. § 2241, the Court converted

the Petition to one brought pursuant to 28 U.S.C. § 2254. See Cook v. New York State Div. of

Parole, 321 F.3d 274, 278 (2d Cir. 2003).

       Petitioner alleges, principally, that he has significant and serious mental health issues

which render him particularly vulnerable to complications or even death if he contracts COVID-

19; that the conditions of confinement occasioned by the pandemic seriously exacerbate his mental

health conditions; and that his release from incarceration is the only mechanism to address the

ongoing ADA violations and the unconstitutional conditions of confinement. The Court is certainly

aware of the challenges posed by the current pandemic and the legitimate concerns of, in particular,




                                                 1
          Case 3:20-cv-00653-KAD Document 29 Filed 05/29/20 Page 2 of 3



the incarcerated population. But the Court’s decision does not turn on the specific nature of the

Petitioner’s allegations. It turns on a procedural issue.

       The Respondents filed a motion to dismiss the Petition, in part, because the Petitioner did

not first exhaust his state court remedies before seeking the intervention of the federal court, as is

generally required under 28 U.S.C. § 2254(b)(1)(A). Petitioner responds that exhaustion should

not be required because there was “no state forum available to hear Mr. Diaz’s petition, rendering

it impossible for him to seek relief from his continued confinement through the processes

established by the State of Connecticut” when he filed his petition. (Pet. ¶ 76, ECF No. 1). The

Petition was filed on May 11, 2020.

       As this Court has determined today, exhaustion of state remedies, even in the present

context of this pandemic, is required and not excusable by the Court. See Hurdle v. Cook et al.,

No. 3:20-CV-00605 (KAD), Doc. No. 44 (D. Conn. May 29, 2020) (finding that petitioner, who

filed his petition on May 2, 2020, was not excused from exhausting Connecticut state court

remedies). Notably, the Petitioner in Hurdle was represented by one of the same attorneys who

represents Petitioner Diaz. Attorneys from the Attorney General’s office appeared for the

respondents in Hurdle and are appearing herein on behalf of the respondents. The submissions to

the Court in both cases on the issues of whether the State courts were available to the Petitioner at

the time the Petition was filed and could effectively protect the Petitioner’s rights overlap to a

substantial degree. And although the instant Petition was filed nine (9) days after the Hurdle

petition, this difference in timing does not alter the outcome of the analysis undertaken by the

Court in Hurdle.




                                                   2
           Case 3:20-cv-00653-KAD Document 29 Filed 05/29/20 Page 3 of 3



        Accordingly, in order to expedite a ruling in this matter so the Petitioner can bring his

claims in the Superior Court quickly,1 the Court relies on the decision in Hurdle, and reaffirms its

analysis as having equal application to the instant Petition.

        The Petition is dismissed without prejudice to refiling should the Petitioner exhaust his

state court remedies without obtaining the relief he seeks. The Clerk of the Court is directed to

close this case. The Clerk is further directed to direct-assign any subsequently filed petition to the

undersigned.

        SO ORDERED at Bridgeport, Connecticut, this 29th day of May 2020.


                                                   /s/ Kari A. Dooley
                                                   KARI A. DOOLEY
                                                   UNITED STATES DISTRICT JUDGE




1
 The issues, having already been fully briefed, can hopefully proceed to immediate hearing in the Superior Court
upon the refiling of the briefs in that forum.


                                                       3
